Citation Nr: 0729925	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  04-15 013	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to an increased rating for back muscle 
strain, currently evaluated as 40 percent disabling.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law




ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


REMAND

The veteran had initial active duty training from April 3 to 
July 11, 1980 and active duty from November 1980 to March 
1983. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2003, rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, and June 2006 and February 2007 rating 
decisions by the RO in Wichita, Kansas.

(The Board finds that the claim for TDIU is inextricably 
intertwined with the PTSD and back muscle strain 
disabilities.  Because those two rating issues are being 
remanded, adjudication of the TDIU claim must be deferred 
pending the outcome of the other two issues on remand.  See 
Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (issues are "inextricably 
intertwined" when a decision on one issue would have a 
"significant impact" on a veteran's claim for the second 
issue).)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Review of the 
record discloses that the veteran has not been adequately 
notified of the provisions of the VCAA as regards the two 
increased rating claims, and the Board will therefore remand 
this case in order to ensure that the veteran receives the 
due process to which he is entitled.

Specifically, the Board notes that the veteran's claim for an 
increased rating for his PTSD originated with a June 2006 
rating decision whereby the RO awarded a temporary 100 
percent rating for a period of hospitalization related to his 
service-connected PTSD, and then, following the 
hospitalization, returned the PTSD evaluation to the 
previously awarded 50 percent.  The veteran's attorney 
submitted a notice of disagreement (NOD) with the June 2006 
rating decision's 50 percent evaluation after 
hospitalization, precipitating this appeal.  In the course of 
what thus has become an increased rating claim, the veteran 
was not provided any VCAA notification addressing the issue 
of an increased rating for his PTSD.

The veteran's claim for an increased rating for his back 
muscle strain arose when the RO ordered a review examination 
of this service-connected disability, and then issued its 
February 2007 rating decision continuing the 40 percent 
disability rating first awarded by a July 2003 rating 
decision.  Again, without having filed a claim for an 
increased rating, the veteran, through counsel, submitted an 
NOD to the continuation of the assigned 40 percent rating.  
And, again, in the course of this appeal the veteran was 
never provided any VCAA notification addressing the issue of 
an increased rating for his back muscle strain disability.

Accordingly, the veteran's case is REMANDED to the agency of 
original jurisdiction (AOJ) for the following actions:

1.  The AOJ must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed.  
As regards the specific claims for 
increased ratings, the AOJ must notify 
the claimant and the claimant's 
representative of any information and 
evidence not of record (1) that is 
necessary to substantiate the appellant's 
claim for higher ratings for PTSD and 
back muscle strain; (2) that VA will seek 
to provide; (3) that the claimant is 
expected to provide; and (4) must ask the 
claimant to provide any evidence in his 
possession that pertains to the claims in 
accordance with 38 C.F.R. § 3.159(b)(1).  
See also See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The notice to 
the veteran must also include the 
criteria for assignment of disability 
ratings and for award of an effective 
date.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd, Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  

2.  After undertaking other development 
deemed necessary in light of the 
veteran's submissions, the AOJ should 
consider the issues on appeal in light of 
all information or evidence received.  If 
any benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

